United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING
& DELIVERY CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-341
Issued: December 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant, through his attorney, filed a timely appeal from
schedule award decisions of the Office of Workers’ Compensation Programs dated January 17
and August 5, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this appeal.
ISSUE
The issue is whether appellant has more than one percent impairment to his right lower
extremity and any impairment of his left lower extremity.
On appeal, counsel for appellant contends that the case should be remanded as the report
of the second opinion physician was not based on an accurate statement of facts and he did not
consider appellant’s prior injuries to his left leg. In the alternative, counsel argues that at a
conflict in medical opinion exists.

FACTUAL HISTORY
This is the second appeal before the Board.1 In a July 14, 2006 decision, the Board
affirmed decisions of the Office that terminated appellant’s compensation benefits. The facts of
the case as set forth in the Board’s prior decision are incorporated by reference.
On March 2, 2007 appellant filed a claim for a schedule award. In a September 14, 2006
report, Dr. Nicholas Diamond, an osteopath, diagnosed post-traumatic anterior cruciate ligament
tear with Grade 1 chondral erosion of lateral femoral condyle of left knee; status post left knee
arthroscopy with debridement of the anterior cruciate ligament; post-traumatic right C5-6
herniated nucleus pulposus with radiculopathy; status post anterior cervical discectomy and
fusion with bone graft and anterior plate fixation; post-traumatic L5-S1 herniated disc with
bilateral S1 radiculopathy; and status post anterior lumbar interbody fusion at L5-S1. In
reviewing appellant’s history, he noted that appellant had an injury of left tibia and fibula
fracture in 1982 for which multiple surgeries were performed. Dr. Diamond advised that he
applied the American Medical Association, Guides to the Evaluation of Permanent Impairment
(5th edition 2001) (A.M.A., Guides) to find that appellant had 30 percent impairment to the left
leg and 40 percent impairment to the right leg.
Dr. Diamond based his rating of impairment to the left leg on motor loss. Under Table
17-8, page 532, he found Grade 4 motor strength deficit involving knee extension to the left
quadriceps for which 12 percent impairment was allowed. There was also Grade 4 motor loss
involving ankle plantar flexion of the left gastrocnemius for which 17 percent impairment was
allowed. Dr. Diamond combined the motor losses to find 27 percent impairment of the left leg
and then added 3 percent impairment for pain, indicating that he applied Figure 18-1, page 574 to
total 30 percent loss of the left leg. As to the right leg, Dr. Diamond based his impairment rating
on both motor and sensory loss. He again applied Table 17-8 to find Grade 4 strength deficit of
the right hip abductors for which 25 percent impairment was allowed and Grade 4 right
quadriceps deficit of 12 percent. As to sensory loss, Dr. Diamond stated that he applied Tables
15-15 and 15-18, page 424, which rate impairment for unilateral spinal nerves. He identified
Grade 2 sensory loss for which Table 15-15 allows up to an 80 percent deficit. Under Table 1518, Dr. Diamond identified the affected nerves as the L5 and S1 nerve roots, for which the table
allows a maximum of five percent loss to each impaired nerve root. He rated sensory

1

Docket No. 06-214 (issued July 14, 2006). On March 30, 2002 appellant fell on a concrete floor. His claim was
accepted for a herniated disc at L5-S1. The record indicates that, prior to the injury, appellant underwent anterior
C5-6 cervical decompression and fusion surgery in 1997. He underwent an anterior lumbar interbody fusion of
September 25, 2003. Appellant also has a history of nonemployment-related left leg injuries for which he
underwent approximately 18 operations in the 1980s and 1990s.

2

impairment as four percent of both nerve roots. Dr. Diamond stated that he combined the motor
and sensory ratings to total 40 percent impairment of the right leg.2
In a March 13, 2007 decision, the Office denied appellant’s claim finding that he was not
entitled to a schedule award for his back. However, in June 4, 2007 decision, an Office hearing
representative set aside the schedule award denial and remanded the case for further
development of the medical evidence on the extent of permanent impairment.
The Office referred appellant, together with a statement of accepted facts, to
Dr. Robert F. Draper, Jr., a Board-certified orthopedic surgeon, for a second opinion.3 In a
July 17, 2007 report, Dr. Draper reviewed appellant’s history of injury and medical treatment,
noting that successive diagnostic studies obtained following the March 31, 2002 injury revealed
L5-S1 disc degeneration with mild right-side herniation. Following a course of conservative
care, appellant underwent surgery on September 12, 2003 consisting of an interbody fusion with
a prosthetic cage device and iliac crest bone graft. Dr. Draper noted that appellant had since
returned to work performing modified duties. On examination he noted straight leg raising was
negative bilaterally and provided findings on reflex testing of the patella and Achilles tendons.
Dr. Draper noted that appellant had marked weakness of the left leg in foot and ankle motion,
and excellent bilateral hip flexion, knee extension, knee flexors, inversion and eversion
functions. He advised that appellant’s left leg abnormalities were due to his prior injury in the
1980s and multiple surgeries and not to the accepted back injury. On sensory examination,
Dr. Draper reported that there was normal sensation in the L2, L3, L4, L5 and S1 dermatomes of
the right leg. As to the left leg, he noted normal sensation at L2 and L3 above the knee, with a
stocking glove deficit in the left leg from the mid-calf to the tip of the toes. Dr. Draper noted
that appellant attributed this to his prior leg injuries and stated that this was a finding unrelated to
the accepted back injury. He listed his diagnoses, reiterating that the motor and sensory losses to
the left leg were unrelated to the accepted employment injury but to the 18 operations on
appellant’s left lower extremity and previous fractures. As to the right leg, Dr. Draper described
a very mild S1 radiculopathy and paresthesias which, under Table 16-10 at page 82, he
characterized as a Grade 4 (20 percent) deficit for distorted superficial tactile sensibility with
cutaneous manifestation. He noted that, under Table 17-37, page 552, the maximum impairment
allowed for sensory loss to the sciatic nerve for dysthesia was five percent.4 Dr. Draper
multiplied the 20 percent deficit by 5 percent to find that appellant had 1 percent impairment of
the right leg due to mild lumbar radiculopathy. He noted that there was no impairment to
2

The Board notes that Dr. Diamond also found sensory impairment of six percent based on loss to the right C6
cervical nerve root and provided a rating for appellant’s right arm. As appellant’s 2002 injury was accepted by the
Office only for a herniated disc at L5-S1, he bears the burden of proof to establish impairment for conditions not
accepted by the Office. See Noe L. Flores, 49 ECAB 344 (1998). On causal relationship, Dr. Diamond noted
generally that “the work[-]related injuries sustained during the course of the claimant’s employment are the
competent producing factor for the subjective and objective findings of today.” He did not specifically address how
appellant’s accepted injury was competent to cause or contribute to any cervical condition or produce impairment as
described.
3

The statement of accepted facts noted appellant’s accepted condition of herniated disc at L5-S1 sustained in a
fall from the top of a metal shelving unit on March 30, 2002.
4

The Board notes that under Table 17-37, five percent represents impairment to the whole person. The table
provides that dysthesia of the sciatic nerve is 12 percent impairment of the lower extremity.

3

appellant’s left leg as the findings on examination were not related to the accepted low back
injury.
In an August 16, 2007 decision, the Office again denied appellant’s claim for a schedule
award. This decision was set aside by an Office hearing representative on November 13, 2007.
The case was remanded for further development of the medical evidence.
On December 5, 2007 Dr. Arnold T. Berman, an Office medical adviser and Boardcertified orthopedic surgeon, reviewed the medical evidence of record. He noted that the
accepted condition was a herniated disc at L5-S1 and that appellant had a prior history of
cervical fusion at C5-6 in December 1997. Dr. Berman discussed the medical evidence
pertaining to appellant’s lumbar surgery of September 25, 2003, noting that the postoperative
records of the surgeon advised that appellant was neurologically intact with regard to strength,
reflex and sensory testing. As to the impairment rating by Dr. Diamond, the medical adviser
noted that the records from appellant’s surgeon did not support the loss of strength or sensory
deficits as reported. For this reason, he would not recommend that the assessment of loss at L5
and S1 by Dr. Diamond be accepted. Dr. Berman noted that Dr. Draper recommended one
percent impairment for the right lower extremity and provided appropriate rationale for his
conclusion. He found the date of maximum medical improvement to be July 17, 2007, the date
of Dr. Draper’s evaluation.
In a January 17, 2008 decision, the Office granted appellant a schedule award for one
percent impairment to the right lower extremity. It found that he had no impairment to his left
lower extremity related to the March 30, 2002 injury.
On January 22, 2008 appellant, through his attorney, requested a hearing which was held
on April 22, 2008. Counsel contended that appellant’s preexisting left leg injury was a factor to
be considered in determining the extent of permanent impairment to that member. He also
contended that a conflict in medical opinion existed between the ratings of Dr. Diamond and
Dr. Draper.
In an August 5, 2008 decision, an Office hearing representative affirmed the January 17,
2008 schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides as the uniform standard applicable to all claimants.7 The
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

4

A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard
for evaluating schedule losses.8
A schedule award is not payable for a member, function or organ of the body not
specified in the Act or in the implementing regulations. The Act and federal regulations do not
provide for the payment of a schedule award for the permanent loss of use of the back or spine.9
However, as the Act provides for the lower extremities, a claimant may be entitled to a schedule
award for permanent impairment to his or her legs even though the cause of the impairment
originates in the spine.10
ANALYSIS
The Office accepted appellant’s claim for a herniated lumbar disc at L5-S1 for which he
underwent surgery. Appellant claims a schedule award for impairment to his lower extremities
due to his accepted lumbar condition. In finding that he had one percent impairment to his right
leg and no impairment to his left leg, the Office accepted the opinion of Dr. Draper as
constituting the weight of medical opinion. The Board finds, however, that the case is not in
posture for decision due to an unresolved conflict of medical opinion between Dr. Diamond and
Dr. Draper as to the extent of sensory loss to appellant’s right leg. As to the left leg, the Board
finds that appellant has not established that he sustained any permanent impairment to the
member due to his accepted back condition.11
Dr. Draper applied Table 16-10 of the A.M.A., Guides to rate appellant’s right leg
sensory deficit (pain) as Grade 4 or 20 percent. He stated that the maximum lower extremity
impairment allowed for dysthesia of the sciatic nerve under Table 17-37 was five percent.
However, the Board notes that five percent is the amount allowed for “whole person”
impairment under Table 17-37. Rather, 12 percent is the maximum allowed for impairment to
the lower extremity for dysthesia of the sciatic nerve. The schedule award for one percent
impairment as found by Dr. Draper and adopted by the Office medical adviser was in error.12 In
the alternative, in rating sensory deficit to the right leg, Dr. Diamond identified the L5 and S1
nerve roots under Table 15-18 as those impaired due to the accepted injury. This table allows a
maximum five percent for sensory loss to both these nerves. Dr. Diamond classified the extent
of sensory impairment as Grade 2 under Table 15-15, for which he allowed 80 percent sensory
deficit. He concluded that there was 4 percent impairment of both the L5 and S1 nerve roots (80
percent x 5 percent), and a total 8 percent loss. Loss of right leg strength is an impairment factor
noted by both examining physicians. They disagree as to the extent of deficit loss by which the
8

Id.

9

George E. Williams, 44 ECAB 530 (1993).

10

Id.

11

On appeal, counsel did not raise any argument pertaining to impairment of appellant’s right arm. As the Office
has not issued a final decision on this aspect of the claim, it is not an issue before the Board in the present appeal.
See 20 C.F.R. § 501.2(c).
12

20 percent deficit of the maximum 12 percent allowed would result in 2.4 percent impairment.

5

impairment should be graded. The Office medical adviser did not explain why this
determination of sensory loss to the right leg due to the accepted back condition was in error.13
Therefore, the Board finds a conflict in medical opinion between Dr. Diamond and Dr. Draper as
to the extent of sensory loss affecting appellant’s right leg.
As to right leg motor loss, Dr. Draper found that appellant exhibited full strength of the
right leg and had no functional impairment. The Office medical adviser noted that this finding
was supported by appellant’s surgeon in the months following surgery.14 As noted, Dr. Diamond
described motor deficit utilizing Table 17-8 for determining impairment due to muscle weakness.
In this regard, however, the Board must find that the impairment rating of Dr. Draper is more
probative. The textual material at 17.2e at page 531 pertaining to manual muscle testing advises
that this method of rating impairment is subject to the conscious control of the individual being
examined. It states:
“Measurements can be made by one or two observers. If the measurements are
made by one examiner, they should be consistent on different occasions. If made
by two, they should be consistent between examiners. Even in a fully cooperative
individual, strength may vary from one examination to another, but not by more
than one grade. If they vary by more than one grade between observers, or by the
same examiner on separate occasions, the measurements should be considered
invalid.”15 (Emphasis added.)
The evidence of record reflects that the absence of loss of strength as reported by
appellant’s surgeon is consistent with the findings made by Dr. Draper. Two separate examiners
made consistent findings over several years. As the loss of strength impairment values for both
lower extremities reported by Dr. Diamond vary by more than one grade from these observers,
such measurements are to be considered invalid under the A.M.A., Guides.16 Moreover, the
Board notes that the cross-usage chart at Table 17-2, page 526 specifically precludes the
13

As to the application of Figure 18-1, Dr. Diamond allowed an additional three percent for pain. However, he
did not explain why his sensory loss ratings under Tables 15-15 and 15-18 were not adequate. The textual material
at page 570 of the A.M.A., Guides state that an explanation should be provided in writing whenever the organ and
body rating systems of the other chapters are not adequate to rate actual impairment. Without such explanation, an
additional rating under Chapter 18 appears arbitrary.
14

By letters dated December 15, 2003 and April 29, 2004 to appellant’s counsel, Dr. Todd J. Albert, a Boardcertified orthopedic surgeon, addressed his treatment of appellant. On October 15, 2002 appellant complained of
pain in his low back, right buttock and lateral calf with weakness. He had no complaints with regard to his left leg.
On September 14, 2004 Dr. Albert examined appellant a year following surgery and found full and equal strength
throughout both lower extremities and normal reflexes. He advised that sensation was intact.
15

The A.M.A., Guides also state that individuals whose performance is inhibited by pain or fear of pain are not
good candidates for manual muscle testing and other methods for rating impairment should be considered.
Dr. Diamond did not address why he rated impairment using this method in light of the ratings for pain he also
provided.
16

This would also pertain to the motor strength loss reported by Dr. Diamond as to appellant’s left leg as
Dr. Albert found full and equal strength throughout both of appellant’s lower extremities on October 21, 2003 and
September 14, 2004. Dr. Draper reported excellent motor function bilaterally in hip flexion, knee extension and
knee flexors. The marked weakness of the left foot and ankle was attributed to the nonemployment-related injuries.

6

combination of muscle strength loss with pain due to nerve injury. This further diminishes the
probative value of the total 40 percent right leg rating provided by Dr. Diamond as he
erroneously combined invalid muscle strength impairment with the sensory nerve loss identified
at L5 and S1. Appellant has not established the motor strength deficits as reported by
Dr. Diamond to be valid.
Appellant contends on appeal that the opinion of Dr. Draper is deficient in that the
statement of accepted facts did not provide a description of his September 25, 2003 surgery or
note the prior left knee injury. The Board notes, however, that the report of Dr. Draper reviewed
the medical evidence of record and specifically addressed the surgery appellant underwent of his
lumbar spine and the prior injuries and surgeries of his left knee, the left leg fractures, and
cervical spine. The Board finds that Dr. Draper provided a thorough discussion of appellant’s
history of injuries, employment and nonemployment related, various surgeries and medical
treatment.
The weight of medical opinion establishes that appellant has no impairment to his left leg
casually related to his accepted lumbar condition. As noted, the motor strength impairment
values reported by Dr. Diamond cannot be considered as valid as they were not consistent with
the findings reported by Dr. Draper or appellant’s surgeon. Moreover, there is no evidence that
the accepted L5-S1 disc herniation is causing sensory loss into the left leg. Appellant’s surgeon
did not report any such loss following surgery, noting that appellant’s complaints were only to
his right lower extremity. Dr. Draper found no radiculopathy affecting the left leg due to the
accepted condition. Moreover, the pain rating of Dr. Diamond was made under Figure 18-1. He
did not identify or describe any sensory loss originating in the L5 or S1 nerve root of the spine
impairing the left leg. The 30 percent impairment rating of Dr. Diamond is of diminished
probative value for these reasons.
On appeal, appellant contends that the Office failed to consider his preexisting left knee
condition and lower extremity fractures. While the record supports that appellant had extensive
preexisting injury to his left leg for which he underwent multiple surgeries, there is no evidence
of any impairment caused by his lumbar condition affecting his left leg. It is well established
that, in determining the amount of a schedule award for a given member of the body that
sustained an employment-related permanent impairment, preexisting impairments of that
scheduled member of the body are to be included.17 The injury sustained in this case was to the
back or spine, for which a schedule award is not allowed. Appellant may have preexisting
impairment of his left foot, ankle and knee but it must first be established that his spine
contributes to permanent impairment to the leg, either by motor or sensory loss, before they may
be taken into consideration. None of the medical evidence of record provides any opinion
addressing how the accepted lumbar injury causes or contributes to his left foot and ankle or

17

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700.3.b. (June 1993). This portion of the Office procedure provides that the
impairment rating of a given scheduled member should include “any existing permanent impairment of the same
member or function.”

7

knee conditions.18 As noted, the loss of strength values reported by Dr. Diamond cannot be
accepted as valid in this case. Moreover, Dr. Draper advised that the loss of strength in the area
of appellant’s left foot and ankle was solely due to the prior injuries and fractures without any
contribution by the accepted L5-S1 disc herniation. Appellant was found to have excellent
motor function in his hips and knees. As appellant has not established impairment extending into
his left leg due to residuals of his accepted back condition, it is premature to consider any
preexisting impairment of the member.
CONCLUSION
The Board finds that appellant has not established that he sustained impairment to his left
lower extremity. As to the extent of right leg impairment, the Board finds a conflict in medical
opinion as to the extent of sensory loss.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 5 and January 17, 2008 are affirmed, in part, and set
aside, in part. The case is remanded for further action in conformance with this decision.
Issued: December 30, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

See Thomas P. Lavin, 57 ECAB 353 at 358 (2006). As noted in Michael C. Milner, 53 ECAB 446 at 450
(2002) there is a causal element as described by Professor Larson in his treatise on workers’ compensation: that the
industrial injury must first precipitate disability from a latent prior condition. See also Tammy L. Meehan, 53 ECAB
229 (2001).

8

